Title: To Alexander Hamilton from John Hamilton, 16 April 1803
From: Hamilton, John
To: Hamilton, Alexander



Norfolk Virginia 16. April 1803.
Dear Sir

I take the liberty to introduce to your acquaintance, personally, the Honourable Captain John Murray of His Majesty’s Navy, third Son of the Earl of Dunmore, in whose favour I beg leave to request your particular Civilities; assuring you that you will find him perfectly to merit whatever attention and good Offices you may have the kindness to render him during his visit to New York.
I remain with much esteem and respect   Dear Sir,   Your most obedient humble servant

Jn. Hamilton
General Hamilton.

